Evans, P. J.
1. Specific performance of a contract for the sale of land will not be decreed unless the land which is the subject-matter of the alleged sale is clearly identified in the contract. Higginbotham v. Cooper, 116 Ga. 741 (42 S. E. 1000); Tippins v. Phillips, 123 Ga. 415 (51 S. E. 410).
2. Where the land is described in -the contract as being “in DeKalb county, being part of land lot #150 and lot 159, containing 160 acres, more or less,” such description is too vague and indefinite to locate the land. Luttrell v. Whitehead, 121 Ga. 699 (49 S. E. 691); McSwain v. Ricketson, 129 Ga. 176 (58 S. E. 655); Tippins v. Phillips, 123 Ga. 415 (51 S. E. 410). Judgment affirmed.

All the Justices concur.